t_      FILED IN
                                                             tSTCOORTOMppeALs
                                                                  HOUSTON. tex«
                                                              SEP 29 2015
                                                           CHRJSTQph'
                                                                                WE
                                                          CLERK



                                                      wks v-^v^Tr




7teS''CaAAr0/-i>/-oo/ 73-CK1 T.a.A/trf-/MfiRQR


                 (faz-kv$s £C
                               ^/^/S^f/V/?. V/W&*.rt<i/r/<S.
  lif>1l&£t)rfJF/>?s*urf;Air/Jh\<; <2furf*v)n,*jtojrf3Z3*/ Mart




 ^W
  Sfe/T-fo fr*fi/#JFM.
-J     u
"..{
o
       rn
o      O
i\)
       m
f\)
o
       rn
0*     o